     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 1 of 448




DOSWASHINGTON000001
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 2 of 448




DOSWASHINGTON000002
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 3 of 448




DOSWASHINGTON000003
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 4 of 448




DOSWASHINGTON000004
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 5 of 448




DOSWASHINGTON000005
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 6 of 448




DOSWASHINGTON000006
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 7 of 448




DOSWASHINGTON000007
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 8 of 448




DOSWASHINGTON000008
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 9 of 448




DOSWASHINGTON000009
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 10 of 448




DOSWASHINGTON000010
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 11 of 448




DOSWASHINGTON000011
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 12 of 448




DOSWASHINGTON000012
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 13 of 448




DOSWASHINGTON000013
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 14 of 448




DOSWASHINGTON000014
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 15 of 448




DOSWASHINGTON000015
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 16 of 448




DOSWASHINGTON000016
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 17 of 448




DOSWASHINGTON000017
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 18 of 448




DOSWASHINGTON000018
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 19 of 448




DOSWASHINGTON000019
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 20 of 448




DOSWASHINGTON000020
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 21 of 448




DOSWASHINGTON000021
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 22 of 448




DOSWASHINGTON000022
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 23 of 448




DOSWASHINGTON000023
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 24 of 448




DOSWASHINGTON000024
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 25 of 448




DOSWASHINGTON000025
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 26 of 448




DOSWASHINGTON000026
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 27 of 448




DOSWASHINGTON000027
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 28 of 448




DOSWASHINGTON000028
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 29 of 448




DOSWASHINGTON000029
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 30 of 448




DOSWASHINGTON000030
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 31 of 448




DOSWASHINGTON000031
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 32 of 448




DOSWASHINGTON000032
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 33 of 448




DOSWASHINGTON000033
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 34 of 448




DOSWASHINGTON000034
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 35 of 448




DOSWASHINGTON000035
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 36 of 448




DOSWASHINGTON000036
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 37 of 448




DOSWASHINGTON000037
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 38 of 448




DOSWASHINGTON000038
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 39 of 448




DOSWASHINGTON000039
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 40 of 448




DOSWASHINGTON000040
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 41 of 448




DOSWASHINGTON000041
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 42 of 448




DOSWASHINGTON000042
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 43 of 448




DOSWASHINGTON000043
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 44 of 448




DOSWASHINGTON000044
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 45 of 448




DOSWASHINGTON000045
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 46 of 448




DOSWASHINGTON000046
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 47 of 448




DOSWASHINGTON000047
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 48 of 448




DOSWASHINGTON000048
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 49 of 448




DOSWASHINGTON000049
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 50 of 448




DOSWASHINGTON000050
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 51 of 448




DOSWASHINGTON000051
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 52 of 448




DOSWASHINGTON000052
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 53 of 448




DOSWASHINGTON000053
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 54 of 448




DOSWASHINGTON000054
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 55 of 448




DOSWASHINGTON000055
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 56 of 448




DOSWASHINGTON000056
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 57 of 448




DOSWASHINGTON000057
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 58 of 448




DOSWASHINGTON000058
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 59 of 448




DOSWASHINGTON000059
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 60 of 448




DOSWASHINGTON000060
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 61 of 448




DOSWASHINGTON000061
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 62 of 448




DOSWASHINGTON000062
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 63 of 448




DOSWASHINGTON000063
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 64 of 448




DOSWASHINGTON000064
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 65 of 448




DOSWASHINGTON000065
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 66 of 448




DOSWASHINGTON000066
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 67 of 448




DOSWASHINGTON000067
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 68 of 448




DOSWASHINGTON000068
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 69 of 448




DOSWASHINGTON000069
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 70 of 448




DOSWASHINGTON000070
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 71 of 448




DOSWASHINGTON000071
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 72 of 448




DOSWASHINGTON000072
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 73 of 448




DOSWASHINGTON000073
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 74 of 448




DOSWASHINGTON000074
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 75 of 448




DOSWASHINGTON000075
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 76 of 448




DOSWASHINGTON000076
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 77 of 448




DOSWASHINGTON000077
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 78 of 448




DOSWASHINGTON000078
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 79 of 448




DOSWASHINGTON000079
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 80 of 448




DOSWASHINGTON000080
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 81 of 448




DOSWASHINGTON000081
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 82 of 448




DOSWASHINGTON000082
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 83 of 448




DOSWASHINGTON000083
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 84 of 448




DOSWASHINGTON000084
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 85 of 448




DOSWASHINGTON000085
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 86 of 448




DOSWASHINGTON000086
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 87 of 448




DOSWASHINGTON000087
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 88 of 448




DOSWASHINGTON000088
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 89 of 448




DOSWASHINGTON000089
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 90 of 448




DOSWASHINGTON000090
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 91 of 448




DOSWASHINGTON000091
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 92 of 448




DOSWASHINGTON000092
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 93 of 448




DOSWASHINGTON000093
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 94 of 448




DOSWASHINGTON000094
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 95 of 448




DOSWASHINGTON000095
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 96 of 448




DOSWASHINGTON000096
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 97 of 448




DOSWASHINGTON000097
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 98 of 448




DOSWASHINGTON000098
     Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 99 of 448




DOSWASHINGTON000099
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 100 of 448




DOSWASHINGTON000100
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 101 of 448




DOSWASHINGTON000101
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 102 of 448




DOSWASHINGTON000102
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 103 of 448




DOSWASHINGTON000103
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 104 of 448




DOSWASHINGTON000104
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 105 of 448




DOSWASHINGTON000105
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 106 of 448




DOSWASHINGTON000106
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 107 of 448




DOSWASHINGTON000107
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 108 of 448




DOSWASHINGTON000108
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 109 of 448




DOSWASHINGTON000109
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 110 of 448




DOSWASHINGTON000110
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 111 of 448




DOSWASHINGTON000111
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 112 of 448




DOSWASHINGTON000112
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 113 of 448




DOSWASHINGTON000113
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 114 of 448




DOSWASHINGTON000114
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 115 of 448




DOSWASHINGTON000115
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 116 of 448




DOSWASHINGTON000116
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 117 of 448




DOSWASHINGTON000117
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 118 of 448




DOSWASHINGTON000118
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 119 of 448




DOSWASHINGTON000119
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 120 of 448




DOSWASHINGTON000120
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 121 of 448




DOSWASHINGTON000121
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 122 of 448




DOSWASHINGTON000122
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 123 of 448




DOSWASHINGTON000123
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 124 of 448




DOSWASHINGTON000124
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 125 of 448




DOSWASHINGTON000125
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 126 of 448




DOSWASHINGTON000126
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 127 of 448




DOSWASHINGTON000127
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 128 of 448




DOSWASHINGTON000128
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 129 of 448




DOSWASHINGTON000129
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 130 of 448




DOSWASHINGTON000130
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 131 of 448




DOSWASHINGTON000131
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 132 of 448




DOSWASHINGTON000132
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 133 of 448




DOSWASHINGTON000133
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 134 of 448




DOSWASHINGTON000134
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 135 of 448




DOSWASHINGTON000135
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 136 of 448




DOSWASHINGTON000136
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 137 of 448




DOSWASHINGTON000137
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 138 of 448




DOSWASHINGTON000138
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 139 of 448




DOSWASHINGTON000139
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 140 of 448




DOSWASHINGTON000140
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 141 of 448




DOSWASHINGTON000141
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 142 of 448




DOSWASHINGTON000142
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 143 of 448




DOSWASHINGTON000143
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 144 of 448




DOSWASHINGTON000144
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 145 of 448




DOSWASHINGTON000145
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 146 of 448




DOSWASHINGTON000146
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 147 of 448




DOSWASHINGTON000147
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 148 of 448




DOSWASHINGTON000148
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 149 of 448




DOSWASHINGTON000149
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 150 of 448




DOSWASHINGTON000150
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 151 of 448




DOSWASHINGTON000151
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 152 of 448




DOSWASHINGTON000152
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 153 of 448




DOSWASHINGTON000153
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 154 of 448




DOSWASHINGTON000154
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 155 of 448




DOSWASHINGTON000155
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 156 of 448




DOSWASHINGTON000156
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 157 of 448




DOSWASHINGTON000157
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 158 of 448




DOSWASHINGTON000158
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 159 of 448




DOSWASHINGTON000159
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 160 of 448




DOSWASHINGTON000160
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 161 of 448




DOSWASHINGTON000161
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 162 of 448




DOSWASHINGTON000162
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 163 of 448




DOSWASHINGTON000163
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 164 of 448




DOSWASHINGTON000164
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 165 of 448




DOSWASHINGTON000165
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 166 of 448




DOSWASHINGTON000166
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 167 of 448




DOSWASHINGTON000167
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 168 of 448




DOSWASHINGTON000168
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 169 of 448




DOSWASHINGTON000169
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 170 of 448




DOSWASHINGTON000170
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 171 of 448




DOSWASHINGTON000171
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 172 of 448




DOSWASHINGTON000172
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 173 of 448




DOSWASHINGTON000173
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 174 of 448




DOSWASHINGTON000174
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 175 of 448




DOSWASHINGTON000175
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 176 of 448




DOSWASHINGTON000176
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 177 of 448




DOSWASHINGTON000177
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 178 of 448




DOSWASHINGTON000178
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 179 of 448




DOSWASHINGTON000179
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 180 of 448




DOSWASHINGTON000180
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 181 of 448




DOSWASHINGTON000181
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 182 of 448




DOSWASHINGTON000182
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 183 of 448




DOSWASHINGTON000183
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 184 of 448




DOSWASHINGTON000184
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 185 of 448




DOSWASHINGTON000185
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 186 of 448




DOSWASHINGTON000186
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 187 of 448




DOSWASHINGTON000187
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 188 of 448




DOSWASHINGTON000188
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 189 of 448




DOSWASHINGTON000189
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 190 of 448




DOSWASHINGTON000190
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 191 of 448




DOSWASHINGTON000191
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 192 of 448




DOSWASHINGTON000192
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 193 of 448




DOSWASHINGTON000193
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 194 of 448




DOSWASHINGTON000194
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 195 of 448




DOSWASHINGTON000195
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 196 of 448




DOSWASHINGTON000196
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 197 of 448




DOSWASHINGTON000197
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 198 of 448




DOSWASHINGTON000198
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 199 of 448




DOSWASHINGTON000199
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 200 of 448




DOSWASHINGTON000200
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 201 of 448




DOSWASHINGTON000201
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 202 of 448




DOSWASHINGTON000202
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 203 of 448




DOSWASHINGTON000203
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 204 of 448




DOSWASHINGTON000204
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 205 of 448




DOSWASHINGTON000205
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 206 of 448




DOSWASHINGTON000206
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 207 of 448




DOSWASHINGTON000207
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 208 of 448




DOSWASHINGTON000208
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 209 of 448




DOSWASHINGTON000209
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 210 of 448




DOSWASHINGTON000210
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 211 of 448




DOSWASHINGTON000211
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 212 of 448




DOSWASHINGTON000212
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 213 of 448




DOSWASHINGTON000213
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 214 of 448




DOSWASHINGTON000214
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 215 of 448




DOSWASHINGTON000215
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 216 of 448




DOSWASHINGTON000216
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 217 of 448




DOSWASHINGTON000217
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 218 of 448




DOSWASHINGTON000218
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 219 of 448




DOSWASHINGTON000219
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 220 of 448




DOSWASHINGTON000220
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 221 of 448




DOSWASHINGTON000221
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 222 of 448




DOSWASHINGTON000222
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 223 of 448




DOSWASHINGTON000223
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 224 of 448




DOSWASHINGTON000224
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 225 of 448




DOSWASHINGTON000225
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 226 of 448




DOSWASHINGTON000226
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 227 of 448




DOSWASHINGTON000227
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 228 of 448




DOSWASHINGTON000228
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 229 of 448




DOSWASHINGTON000229
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 230 of 448




DOSWASHINGTON000230
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 231 of 448




DOSWASHINGTON000231
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 232 of 448




DOSWASHINGTON000232
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 233 of 448




DOSWASHINGTON000233
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 234 of 448




DOSWASHINGTON000234
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 235 of 448




DOSWASHINGTON000235
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 236 of 448




DOSWASHINGTON000236
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 237 of 448




DOSWASHINGTON000237
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 238 of 448




DOSWASHINGTON000238
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 239 of 448




DOSWASHINGTON000239
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 240 of 448




DOSWASHINGTON000240
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 241 of 448




DOSWASHINGTON000241
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 242 of 448




DOSWASHINGTON000242
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 243 of 448




DOSWASHINGTON000243
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 244 of 448




DOSWASHINGTON000244
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 245 of 448




DOSWASHINGTON000245
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 246 of 448




DOSWASHINGTON000246
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 247 of 448




DOSWASHINGTON000247
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 248 of 448




DOSWASHINGTON000248
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 249 of 448




DOSWASHINGTON000249
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 250 of 448




DOSWASHINGTON000250
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 251 of 448




DOSWASHINGTON000251
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 252 of 448




DOSWASHINGTON000252
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 253 of 448




DOSWASHINGTON000253
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 254 of 448




DOSWASHINGTON000254
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 255 of 448




DOSWASHINGTON000255
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 256 of 448




DOSWASHINGTON000256
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 257 of 448




DOSWASHINGTON000257
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 258 of 448




DOSWASHINGTON000258
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 259 of 448




DOSWASHINGTON000259
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 260 of 448




DOSWASHINGTON000260
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 261 of 448




DOSWASHINGTON000261
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 262 of 448




DOSWASHINGTON000262
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 263 of 448




DOSWASHINGTON000263
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 264 of 448




DOSWASHINGTON000264
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 265 of 448




DOSWASHINGTON000265
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 266 of 448




DOSWASHINGTON000266
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 267 of 448




DOSWASHINGTON000267
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 268 of 448




DOSWASHINGTON000268
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 269 of 448




DOSWASHINGTON000269
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 270 of 448




DOSWASHINGTON000270
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 271 of 448




DOSWASHINGTON000271
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 272 of 448




DOSWASHINGTON000272
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 273 of 448




DOSWASHINGTON000273
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 274 of 448




DOSWASHINGTON000274
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 275 of 448




DOSWASHINGTON000275
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 276 of 448




DOSWASHINGTON000276
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 277 of 448




DOSWASHINGTON000277
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 278 of 448




DOSWASHINGTON000278
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 279 of 448




DOSWASHINGTON000279
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 280 of 448




DOSWASHINGTON000280
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 281 of 448




DOSWASHINGTON000281
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 282 of 448




DOSWASHINGTON000282
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 283 of 448




DOSWASHINGTON000283
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 284 of 448




DOSWASHINGTON000284
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 285 of 448




DOSWASHINGTON000285
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 286 of 448




DOSWASHINGTON000286
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 287 of 448




DOSWASHINGTON000287
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 288 of 448




DOSWASHINGTON000288
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 289 of 448




DOSWASHINGTON000289
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 290 of 448




DOSWASHINGTON000290
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 291 of 448




DOSWASHINGTON000291
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 292 of 448




DOSWASHINGTON000292
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 293 of 448




DOSWASHINGTON000293
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 294 of 448




DOSWASHINGTON000294
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 295 of 448




DOSWASHINGTON000295
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 296 of 448




DOSWASHINGTON000296
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 297 of 448




DOSWASHINGTON000297
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 298 of 448




DOSWASHINGTON000298
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 299 of 448




DOSWASHINGTON000299
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 300 of 448




DOSWASHINGTON000300
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 301 of 448




DOSWASHINGTON000301
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 302 of 448




DOSWASHINGTON000302
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 303 of 448




DOSWASHINGTON000303
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 304 of 448




DOSWASHINGTON000304
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 305 of 448




DOSWASHINGTON000305
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 306 of 448




DOSWASHINGTON000306
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 307 of 448




DOSWASHINGTON000307
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 308 of 448




DOSWASHINGTON000308
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 309 of 448




DOSWASHINGTON000309
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 310 of 448




DOSWASHINGTON000310
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 311 of 448




DOSWASHINGTON000311
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 312 of 448




DOSWASHINGTON000312
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 313 of 448




DOSWASHINGTON000313
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 314 of 448




DOSWASHINGTON000314
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 315 of 448




DOSWASHINGTON000315
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 316 of 448




DOSWASHINGTON000316
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 317 of 448




DOSWASHINGTON000317
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 318 of 448




DOSWASHINGTON000318
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 319 of 448




DOSWASHINGTON000319
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 320 of 448




DOSWASHINGTON000320
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 321 of 448




DOSWASHINGTON000321
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 322 of 448




DOSWASHINGTON000322
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 323 of 448




DOSWASHINGTON000323
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 324 of 448




DOSWASHINGTON000324
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 325 of 448




DOSWASHINGTON000325
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 326 of 448




DOSWASHINGTON000326
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 327 of 448




DOSWASHINGTON000327
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 328 of 448




DOSWASHINGTON000328
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 329 of 448




DOSWASHINGTON000329
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 330 of 448




DOSWASHINGTON000330
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 331 of 448




DOSWASHINGTON000331
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 332 of 448




DOSWASHINGTON000332
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 333 of 448




DOSWASHINGTON000333
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 334 of 448




DOSWASHINGTON000334
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 335 of 448




DOSWASHINGTON000335
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 336 of 448




DOSWASHINGTON000336
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 337 of 448




DOSWASHINGTON000337
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 338 of 448




DOSWASHINGTON000338
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 339 of 448




DOSWASHINGTON000339
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 340 of 448




DOSWASHINGTON000340
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 341 of 448




DOSWASHINGTON000341
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 342 of 448




DOSWASHINGTON000342
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 343 of 448




DOSWASHINGTON000343
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 344 of 448




DOSWASHINGTON000344
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 345 of 448




DOSWASHINGTON000345
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 346 of 448




DOSWASHINGTON000346
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 347 of 448




DOSWASHINGTON000347
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 348 of 448




DOSWASHINGTON000348
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 349 of 448




DOSWASHINGTON000349
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 350 of 448




DOSWASHINGTON000350
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 351 of 448




DOSWASHINGTON000351
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 352 of 448




DOSWASHINGTON000352
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 353 of 448




DOSWASHINGTON000353
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 354 of 448




DOSWASHINGTON000354
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 355 of 448




DOSWASHINGTON000355
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 356 of 448




DOSWASHINGTON000356
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 357 of 448




DOSWASHINGTON000357
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 358 of 448




DOSWASHINGTON000358
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 359 of 448




DOSWASHINGTON000359
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 360 of 448




DOSWASHINGTON000360
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 361 of 448




DOSWASHINGTON000361
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 362 of 448




DOSWASHINGTON000362
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 363 of 448




DOSWASHINGTON000363
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 364 of 448




DOSWASHINGTON000364
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 365 of 448




DOSWASHINGTON000365
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 366 of 448




DOSWASHINGTON000366
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 367 of 448




DOSWASHINGTON000367
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 368 of 448




DOSWASHINGTON000368
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 369 of 448




DOSWASHINGTON000369
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 370 of 448




DOSWASHINGTON000370
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 371 of 448




DOSWASHINGTON000371
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 372 of 448




DOSWASHINGTON000372
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 373 of 448




DOSWASHINGTON000373
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 374 of 448




DOSWASHINGTON000374
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 375 of 448




DOSWASHINGTON000375
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 376 of 448




DOSWASHINGTON000376
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 377 of 448




DOSWASHINGTON000377
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 378 of 448




DOSWASHINGTON000378
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 379 of 448




DOSWASHINGTON000379
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 380 of 448




DOSWASHINGTON000380
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 381 of 448




DOSWASHINGTON000381
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 382 of 448




DOSWASHINGTON000382
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 383 of 448




DOSWASHINGTON000383
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 384 of 448




DOSWASHINGTON000384
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 385 of 448




DOSWASHINGTON000385
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 386 of 448




DOSWASHINGTON000386
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 387 of 448




DOSWASHINGTON000387
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 388 of 448




DOSWASHINGTON000388
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 389 of 448




DOSWASHINGTON000389
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 390 of 448




DOSWASHINGTON000390
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 391 of 448




DOSWASHINGTON000391
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 392 of 448




DOSWASHINGTON000392
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 393 of 448




DOSWASHINGTON000393
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 394 of 448




DOSWASHINGTON000394
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 395 of 448




DOSWASHINGTON000395
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 396 of 448




DOSWASHINGTON000396
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 397 of 448




DOSWASHINGTON000397
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 398 of 448




DOSWASHINGTON000398
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 399 of 448




DOSWASHINGTON000399
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 400 of 448




DOSWASHINGTON000400
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 401 of 448




DOSWASHINGTON000401
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 402 of 448




DOSWASHINGTON000402
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 403 of 448




DOSWASHINGTON000403
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 404 of 448




DOSWASHINGTON000404
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 405 of 448




DOSWASHINGTON000405
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 406 of 448




DOSWASHINGTON000406
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 407 of 448




DOSWASHINGTON000407
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 408 of 448




DOSWASHINGTON000408
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 409 of 448




DOSWASHINGTON000409
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 410 of 448




DOSWASHINGTON000410
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 411 of 448




DOSWASHINGTON000411
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 412 of 448




DOSWASHINGTON000412
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 413 of 448




DOSWASHINGTON000413
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 414 of 448




DOSWASHINGTON000414
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 415 of 448




DOSWASHINGTON000415
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 416 of 448




DOSWASHINGTON000416
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 417 of 448




DOSWASHINGTON000417
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 418 of 448




DOSWASHINGTON000418
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 419 of 448




DOSWASHINGTON000419
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 420 of 448




DOSWASHINGTON000420
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 421 of 448




DOSWASHINGTON000421
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 422 of 448




DOSWASHINGTON000422
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 423 of 448




DOSWASHINGTON000423
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 424 of 448




DOSWASHINGTON000424
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 425 of 448




DOSWASHINGTON000425
                                                                       Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 426 of 448
                                                                                 Federal Register / Vol. 80, No. 86 / Tuesday, May 5, 2015 / Proposed Rules                                            25821

                                                      8A002 Marine systems, equipment, ‘‘parts’’                 • Internet: At www.regulations.gov,                 Revision of Category XII
                                                         and ‘‘components,’’ as follows (see List              search for this notice by using this rule’s
                                                         of Items Controlled).                                                                                          This proposed rule revises USML
                                                                                                               RIN (1400–AD32).                                      Category XII, covering fire control, range
                                                      *      *      *       *      *
                                                                                                               Comments received after that date will                finder, optical and guidance and control
                                                      List of Items Controlled                                 be considered if feasible, but                        equipment, to advance the national
                                                      *      *      *       *      *                           consideration cannot be assured. Those                security objectives set forth above and to
                                                      Related Controls: (1) See also 8A992 and for             submitting comments should not                        more accurately describe the articles
                                                        underwater communications systems, see                                                                       within the category, in order to establish
                                                        Category 5, Part I—Telecommunications.
                                                                                                               include any personally identifying
                                                                                                               information they do not desire to be                  a ‘‘bright line’’ between the USML and
                                                        (2) See also 8A992 for self-contained
                                                        underwater breathing apparatus that is not             made public or any information for                    the CCL for the control of these articles.
                                                        controlled by 8A002 or released for control            which a claim of confidentiality is                      Paragraph (a) is revised to add
                                                        by the 8A002.q Note. (3) For electronic                asserted. All comments and transmittal                subparagraphs (1) through (9) to more
                                                        imaging systems ‘‘specially designed’’ or              emails will be made available for public              clearly describe the articles controlled
                                                        modified for underwater use incorporating              inspection and copying after the close of             in (a).
                                                        image intensifier tubes specified by                                                                            Paragraph (a)(1) is added for fire
                                                        6A002.a.2.a or 6A002.a.2.b, see 6A003.b.3.
                                                                                                               the comment period via the Directorate
                                                                                                               of Defense Trade Controls Web site at                 control systems and equipment.
                                                        (4) For electronic imaging systems                                                                              Paragraph (a)(2) is added for weapons
                                                        ‘‘specially designed’’ or modified for                 www.pmddtc.state.gov. Parties who
                                                        underwater use incorporating ‘‘focal plane             wish to comment anonymously may do                    sights and weapons aiming or imaging
                                                        arrays’’ specified by 6A002.a.3.g, see                 so by submitting their comments via                   systems, with certain infrared focal
                                                        6A003.b.4.c. (5) Section 744.9 imposes a               www.regulations.gov, leaving the fields               plane arrays, image intensifier tubes,
                                                        license requirement on commodities                     that would identify the commenter                     ballistic computers, or lasers.
                                                        described in 8A002.d.1.c or .d.2 if being                                                                       Paragraph (a)(3) is added for
                                                        exported, reexported, or transferred (in-              blank and including no identifying
                                                                                                               information in the comment itself.                    electronic or optical weapon
                                                        country) for use by a military end-user or                                                                   positioning, laying, or spotting systems
                                                        for incorporation into an item controlled              Comments submitted via
                                                        by ECCN 0A919.                                         www.regulations.gov are immediately                   or equipment.
                                                                                                                                                                        Paragraph (a)(4) is added for certain
                                                      *      *      *       *      *                           available for public inspection.
                                                                                                                                                                     laser spot trackers and laser spot
                                                        Dated: April 16, 2015.                                 FOR FURTHER INFORMATION CONTACT:    Mr.               detectors.
                                                      Kevin J. Wolf,                                           C. Edward Peartree, Director, Office of                  Paragraph (a)(5) is added for bomb
                                                      Assistant Secretary of Commerce for Export               Defense Trade Controls Policy,                        sights and bombing computers.
                                                      Administration.                                          Department of State, telephone (202)                     Paragraph (a)(6) is added for electro-
                                                      [FR Doc. 2015–10353 Filed 5–4–15; 8:45 am]               663–2792; email                                       optical missile or ordnance tracking or
                                                      BILLING CODE 3510–33–P                                   DDTCPublicComments@state.gov.                         guidance systems.
                                                                                                               ATTN: Regulatory Change, USML                            Paragraph (a)(7) is added for electro-
                                                                                                               Category XII.                                         optical systems or equipment that
                                                      DEPARTMENT OF STATE                                                                                            automatically detect and locate weapons
                                                                                                               SUPPLEMENTARY INFORMATION:       The                  launch or fire.
                                                      22 CFR Part 121                                          Directorate of Defense Trade Controls                    Paragraph (a)(8) is added for certain
                                                                                                               (DDTC), U.S. Department of State,                     remote wind sensing systems or
                                                      [Public Notice: 9110]                                    administers the International Traffic in              equipment for enhanced targeting.
                                                      RIN 1400–AD32                                            Arms Regulations (ITAR) (22 CFR parts                    Paragraph (a)(9) is added for certain
                                                                                                               120–130). The items subject to the                    helmet mounted display (HMD)
                                                      Amendment to the International Traffic                   jurisdiction of the ITAR, i.e., ‘‘defense             systems.
                                                      in Arms Regulations: Revision of U.S.                    articles,’’ are identified on the ITAR’s                 Paragraph (b) is revised to add
                                                      Munitions List Category XII                              U.S. Munitions List (USML) (22 CFR                    subparagraphs (1) through (14) to more
                                                      AGENCY:     Department of State.                         121.1). With few exceptions, items not                clearly describe the articles controlled
                                                      ACTION:    Proposed rule.                                subject to the export control jurisdiction            in (b).
                                                                                                               of the ITAR are subject to the                           Paragraph (b)(1) is added for laser
                                                      SUMMARY:    As part of the President’s                   jurisdiction of the Export                            target designators or coded target
                                                      Export Control Reform effort, the                        Administration Regulations (‘‘EAR,’’ 15               markers.
                                                      Department of State proposes to amend                    CFR parts 730–774, which includes the                    Paragraph (b)(2) is added for certain
                                                      the International Traffic in Arms                        Commerce Control List (CCL) in                        infrared laser aiming or target
                                                      Regulations (ITAR) to revise Category                    Supplement No. 1 to Part 774),                        illumination systems.
                                                      XII (fire control, range finder, optical                 administered by the Bureau of Industry                   Paragraph (b)(3) is added for certain
                                                      and guidance and control equipment) of                   and Security (BIS), U.S. Department of                laser range finders.
                                                      the U.S. Munitions List (USML) to                        Commerce. Both the ITAR and the EAR                      Paragraph (b)(4) is added for certain
                                                      describe more precisely the articles                     impose license requirements on exports                targeting or target location systems.
                                                      warranting control on the USML.                          and reexports. Items not subject to the                  Paragraph (b)(5) is added for optical
                                                      DATES: The Department of State will                      ITAR or to the exclusive licensing                    augmentation systems.
asabaliauskas on DSK5VPTVN1PROD with PROPOSALS




                                                      accept comments on this proposed rule                    jurisdiction of any other set of                         Paragraph (b)(6) is added for certain
                                                      until July 6, 2015.                                      regulations are subject to the EAR. The               light detection and ranging (LIDAR),
                                                      ADDRESSES: Interested parties may                        revisions contained in this rule are part             laser detection and ranging (LADAR), or
                                                      submit comments within 60 days of the                    of the Department of State’s                          range-gated systems and includes a
                                                      date of publication by one of the                        retrospective plan under E.O. 13563                   carve out for certain LIDAR systems for
                                                      following methods:                                       completed on August 17, 2011. The                     civil automotive applications.
                                                        • Email: DDTCPublicComments@                           Department of State’s full plan can be                   Paragraph (b)(7) is added for certain
                                                      state.gov with the subject line, ‘‘ITAR                  accessed at http://www.state.gov/                     synthetic aperture LIDAR or LADAR
                                                      Amendment—Category XII.’’                                documents/organization/181028.pdf.                    systems.

                                                              DOSWASHINGTON000426
                                                 VerDate Sep<11>2014    18:08 May 04, 2015   Jkt 235001   PO 00000   Frm 00025   Fmt 4701   Sfmt 4702   E:\FR\FM\05MYP2.SGM   05MYP2
                                                                       Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 427 of 448
                                                      25822                      Federal Register / Vol. 80, No. 86 / Tuesday, May 5, 2015 / Proposed Rules

                                                         Paragraph (b)(8) is added for LIDAR,                  the USML whether or not they are tested               even when incorporated into higher
                                                      LADAR, or other laser range-gated                        to meet these criteria.                               order assemblies or end-items. IRFPA,
                                                      identified in subparagraphs (i)–(vi).                       Paragraph (c)(13) is added for                     permanent encapsulated sensor
                                                         Paragraph (b)(9) is added for certain                 binoculars, bioculars, monoculars,                    assemblies, camera cores, monoculars,
                                                      lasers for electronic combat systems                     goggles, or head- or helmet-mounted                   binoculars, and other higher order
                                                      controlled in Category XI(a)(4).                         imaging systems with IITs or camera                   systems not enumerated on the USML
                                                         Paragraph (b)(10) is added for certain                cores controlled in this category.                    are generally subject to the EAR.
                                                      tunable semiconductor lasers.                               Paragraph (c)(14) is added for certain                Paragraph (d) is revised to move
                                                         Paragraph (b)(11) is added for certain                targeting systems.                                    controls on Global Navigation Satellite
                                                      non-tunable single transverse mode                          Paragraph (c)(15) is added for infrared            System (GNSS) equipment from
                                                      semiconductor lasers.                                    search and track (IRST) systems.                      Category XV and to add subparagraphs
                                                         Paragraph (b)(12) is added for certain                   Paragraph (c)(16) is added for infrared            (1) through (9) to more clearly describe
                                                      non-tunable multiple transverse mode                     imaging systems identified in                         the articles controlled in (d).
                                                      semiconductor lasers.                                    subparagraphs (i)–(ix).                                  Paragraph (d)(1) is added for certain
                                                         Paragraph (b)(13) is added for laser                     Paragraph (c)(17) is added for certain             guidance or navigation systems.
                                                      stacked arrays identified in                             terahertz imaging systems.
                                                                                                                                                                        Paragraph (d)(2) is added for certain
                                                      subparagraphs (i)–(iv).                                     Paragraph (c)(18) is added for near-to-
                                                                                                                                                                     accelerometers.
                                                         Paragraph (b)(14) is added for                        eye display systems or equipment,
                                                                                                               specially designed for articles controlled               Paragraph (d)(3) is added for certain
                                                      developmental lasers funded by the                                                                             gyroscopes or angular rate sensors.
                                                      Department of Defense.                                   in this subchapter.
                                                                                                                  Paragraph (c)(19) is added for systems                Paragraph (d)(4) is added for certain
                                                         Paragraph (c) is revised to add                                                                             mobile relative gravimeters.
                                                      subparagraphs (1) through (21) to more                   or equipment that project
                                                                                                               radiometrically calibrated scenes                        Paragraph (d)(5) is added for certain
                                                      clearly describe the articles controlled                                                                       mobile gravity gradiometers.
                                                      in (c).                                                  directly into the entrance aperture of an
                                                                                                               electro-optical or infrared (EO/IR)                      Paragraph (d)(6) is added for Global
                                                         Paragraph (c)(1) is added for certain
                                                                                                               sensor controlled in this subchapter                  Navigation Satellite System receiving
                                                      second and third generations image
                                                                                                               within either the spectral band                       equipment from Category XV.
                                                      intensifier tubes (IITs).
                                                                                                               exceeding 10 nm but not exceeding 400                    Paragraph (d)(7) is added for certain
                                                         Paragraph (c)(2) is added for certain
                                                                                                               nm, or the spectral band exceeding 900                GNSS anti-jam systems employing
                                                      photon detector, microbolometer
                                                                                                               nm but not exceeding 30,000 nm.                       adaptive antennas.
                                                      detector, or multispectral detector
                                                                                                                  Paragraph (c)(20) is added for certain                Paragraph (d)(8) is added for certain
                                                      infrared focal plane arrays (IRFPAs).
                                                         Paragraph (c)(3) is added for certain                 systems or equipment incorporating an                 GNSS security devices.
                                                      one-dimensional photon detector                          infrared beacon or emitter specially                     Paragraph (d)(9) is added for
                                                      IRFPAs in a permanent encapsulated                       designed for Identification Friend or Foe             developmental guidance, navigation, or
                                                      sensor assembly.                                         (IFF) and specially designed parts and                control devices, systems or equipment
                                                         Paragraph (c)(4) is added for certain                 components therefor.                                  funded by the Department of Defense.
                                                      two-dimensional photon detector                             Paragraph (c)(21) is added for                        Paragraph (e) is revised to add
                                                      IRFPAs in a permanent encapsulated                       developmental imaging systems funded                  subparagraphs (1) through (15) to more
                                                      sensor assembly.                                         by the Department of Defense.                         clearly describe the parts and
                                                         Paragraph (c)(5) is added for certain                    A note is added to paragraph (c) to                components controlled in (e).
                                                      microbolometer IRFPAs in a permanent                     address the incorporation of these                       A significant aspect of this more
                                                      encapsulated sensor assembly.                            defense articles into commercial items.               positive, but not yet tiered, proposed
                                                         Paragraph (c)(6) is added for                         With minor exceptions, all bare IRFPAs                USML category is that it does not
                                                      multispectral IRFPAs in a permanent                      are controlled in Category XII,                       contain controls on all generic parts,
                                                      encapsulated sensor assembly.                            paragraph (c)(2). However, once an                    components, accessories, and
                                                         Paragraph (c)(7) is added for certain                 IRFPA has been incorporated into a                    attachments that are specifically
                                                      charge multiplication focal plane arrays.                permanent encapsulated sensor                         designed or modified for a defense
                                                         Paragraph (c)(8) is added for certain                 assembly, it ceases to be controlled in               article, regardless of their significance to
                                                      charge multiplication focal plane arrays                 paragraph (c)(2) because it is                        maintaining a military advantage for the
                                                      in a permanent encapsulated sensor                       incorporated into a higher order                      United States. Rather, it contains, with
                                                      assembly.                                                assembly. The permanent encapsulated                  a few exceptions, a positive list of
                                                         Paragraph (c)(9) is added for certain                 sensor assembly will be controlled in                 specific types of parts, components,
                                                      integrated IRFPA dewar cooler                            paragraphs (c)(3)–(6), if it meets the                accessories, and attachments that
                                                      assemblies (IDCAs).                                      control parameters of one of those                    continue to warrant control on the
                                                         Paragraph (c)(10) is added for gimbals                paragraphs. These control parameters                  USML. The exceptions pertain to those
                                                      with two or more axes of active                          are set at a level that the Department has            parts, components, accessories, and
                                                      stabilization having a minimum root-                     determined excludes most commercial                   attachments identified as ‘‘specially
                                                      mean-square (RMS) stabilization better                   products. Further, once most IRFPAs                   designed.’’
                                                      (less) than 200 microradians.                            and permanent encapsulated sensor                        Paragraph (e)(1) is added for specially
                                                         Paragraph (c)(11) is added for gimbals                assemblies are incorporated into a                    designed optical sensors for electronic
asabaliauskas on DSK5VPTVN1PROD with PROPOSALS




                                                      with two or more axes of active                          camera core, monocular, or binocular or               combat systems controlled in Category
                                                      stabilization having a minimum root-                     other higher order system, that system                XI(a)(4).
                                                      mean-square (RMS) stabilization better                   will not be subject to the ITAR or                       Paragraph (e)(2) is added for certain
                                                      (less) than 100 microradians.                            require authorization from the                        image intensifier tube (IIT) parts and
                                                         Paragraph (c)(12) is added for infrared               Department for export, unless it is                   components identified in subparagraphs
                                                      imaging camera cores identified in                       specifically enumerated. Most multi-                  (i)–(vii).
                                                      subparagraphs (i)–(xi). Camera cores                     spectral IRFPAs and IRFPAs with                          Paragraph (e)(3) is added for certain
                                                      meeting the shock tolerance criteria                     charge multiplication are excluded from               wafers incorporating structures for
                                                      described in (c)(12)(ii) are controlled on               the note and remain subject to the ITAR,              Read-Out Integrated Circuits (ROICs)

                                                              DOSWASHINGTON000427
                                                 VerDate Sep<11>2014    18:08 May 04, 2015   Jkt 235001   PO 00000   Frm 00026   Fmt 4701   Sfmt 4702   E:\FR\FM\05MYP2.SGM   05MYP2
                                                                       Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 428 of 448
                                                                                 Federal Register / Vol. 80, No. 86 / Tuesday, May 5, 2015 / Proposed Rules                                             25823

                                                      controlled in (e)(4) or (e)(5) or for IRFPA              certain technology that is not technical              and on the Wassenaar Arrangement’s
                                                      detectors controlled in (c)(2).                          data. Note 3 states that certain                      Dual Use List. With the thought that
                                                         Paragraph (e)(4)is added for ROICs                    technology for the incorporation or                   multiple perspectives would be
                                                      specially designed for IRFPAs.                           integration of IRFPAs and IITs in to                  beneficial to the USML revision process,
                                                         Paragraph (e)(5) is added for certain                 items subject to the EAR, including into              the Department welcomes the assistance
                                                      ROICs specially designed for a system,                   permanent encapsulated sensor                         of users of the lists and requests input
                                                      camera core, or packaged IRFPA                           assemblies, is subject to the EAR.                    on the following:
                                                      controlled in paragraph (c).                                A new (x) paragraph has been added                    (1) A key goal of this rulemaking is to
                                                         Paragraph (e)(6) is added for specially               to USML Category XII, allowing ITAR                   ensure the USML and the CCL together
                                                      designed vacuum packages or other                        licensing for commodities, software, and              control all the items that meet
                                                      sealed enclosures for an IRFPA or IIT                    technology subject to the EAR provided                Wassenaar Arrangement commitments
                                                      controlled in paragraph (c).                             those commodities, software, and                      embodied in Munitions List Categories
                                                         Paragraph (e)(7) is added for                         technology are to be used in or with                  5, 11 and 15 (WA–ML15) and the
                                                      integrated IRFPA dewar cooler assembly                   defense articles controlled in USML                   relevant Dual Use List Categories
                                                      (IDCA) parts and components identified                   Category XII and are described in the                 including the IRFPAs in Category 6
                                                      in subparagraphs (i)–(iv).                               purchase documentation submitted with                 (WA–DU 6.A.2). To that end, the public
                                                         Paragraph (e)(8) is added for specially               the application.                                      is asked to identify any potential lack of
                                                      designed IRFPA Joule-Thomson (JT)                           Finally, articles common to the                    coverage brought about by the proposed
                                                      self-regulating cryostats.                               Missile Technology Control Regime                     rules for Category XII contained in this
                                                         Paragraph (e)(9) is added for specially               (MTCR) Annex and the USML are to be                   notice and the new and revised ECCNs
                                                      designed infrared lenses, mirrors, beam                  identified on the USML with the                       published separately by the Department
                                                      splitters or combiners, filters, and                     parenthetical ‘‘(MT)’’ at the end of each             of Commerce when reviewed together.
                                                      treatments and coatings.                                 section containing such articles. A                      (2) Another key goal of this
                                                         Paragraph (e)(10) is added for                        separate proposed rule will address the               rulemaking is to identify items proposed
                                                      specially designed drive, control, signal                sections in the ITAR that include MTCR                for control on the USML or the CCL that
                                                      or image processing electronics.                         definitions.                                          are not controlled on the Wassenaar
                                                         Paragraph (e)(11) is added for signal                    The following definitions explain and              Arrangement’s Munitions or Dual Use
                                                      processing electronics identified in                     amplify terms used in this Category and               List. The public is asked to identify any
                                                      subparagraphs (i)–(iii).                                 are provided to assist exporters in                   items proposed for control on the USML
                                                         Paragraph (e)(12) is added for                                                                              that are not controlled on the Wassenaar
                                                                                                               understanding the scope of the
                                                      specially designed near-to-eye displays.                                                                       Arrangement’s Munitions or Dual Use
                                                                                                               proposed control.
                                                         Paragraph (e)(13) is added for                                                                              List.
                                                                                                                  Charge multiplication is a form of
                                                      specially designed resonators, receivers,                                                                         (3) A third key goal of this rulemaking
                                                                                                               electronic image amplification, the
                                                      transmitters, modulators, gain media,                                                                          is to establish a ‘‘bright line’’ between
                                                                                                               generation of charge carriers as a result
                                                      and drive electronics or frequency                                                                             the USML and the CCL for the control
                                                                                                               of an impact ionization gain process.                 of these materials. The public is asked
                                                      converters.
                                                         Paragraph (e)(14) is added for two-                      Focal plane array is a linear or two-              to provide specific examples of control
                                                      dimensional infrared scene projector                     dimensional planar layer, or                          criteria that do not clearly describe
                                                      emitter arrays (i.e., resistive arrays) that             combination of planar layers, of                      items that would be defense articles and
                                                      emit infrared radiation within the 900                   individual detector elements, with or                 thus do not establish a ‘‘bright line’’
                                                      nm to 30,000 nm wavelength range.                        without readout electronics, which                    between the USML and the CCL.
                                                         Paragraph (e)(15) is added for                        work in the focal plane.                                 (4) Although the proposed revisions
                                                      classified parts, components,                              Note: This definition does not include a            to the USML do not preclude the
                                                      accessories, attachments, and associated                 stack of single detector elements or any two,         possibility that items in normal
                                                      equipment.                                               three, or four element detectors provided             commercial use would or should be
                                                         A note is added to paragraph (e) to                   time delay and integration is not performed           ITAR-controlled because, e.g., they
                                                      address the incorporation of these                       within the element.                                   provide the United States with a critical
                                                      defense articles into commercial items.                    Image intensifier tube refers to an                 military or intelligence advantage, the
                                                         Paragraph (f) is revised to more                      imaging device that incorporates a                    U.S. government does not want to
                                                      clearly describe the technical data and                  photoemissive transducer (i.e.,                       inadvertently control items on the ITAR
                                                      defense services controlled in paragraph                 photocathode) and achieves electron                   that are in normal commercial use.
                                                      (f).                                                     image amplification in the vacuum                     Items that would be controlled on the
                                                         Three notes are added to paragraph (f)                space.                                                USML in this proposed rule have been
                                                      to address technical data and defense                      Microbolometer is a thermal imaging                 identified as possessing parameters or
                                                      services when incorporating defense                      detector that, as a result of a                       characteristics that provide a critical
                                                      articles into commercial items. Note 1                   temperature change in the detector                    military or intelligence advantage. The
                                                      clarifies that technical data directly                   caused by the absorption of infrared                  public is thus asked to provide specific
                                                      related to IITs, IRFPAs, integrated                      radiation, is used to generate a usable               examples of items, if any, that would be
                                                      IRFPA dewar cooler assemblies and                        signal.                                               controlled by the revised USML
                                                      related wafers and ROICs controlled in                     Multispectral refers to producing                   Category XII that are now in normal
asabaliauskas on DSK5VPTVN1PROD with PROPOSALS




                                                      this Category remains USML controlled,                   discrete outputs associated with more                 commercial use. The examples should
                                                      even when those defense articles are                     than one spectral band of response.                   demonstrate actual commercial use, not
                                                      part of a system that is subject to the                                                                        just potential or theoretical use, with
                                                      EAR. Note 2 enumerates certain                           Request for Comments
                                                                                                                                                                     supporting documents, as well as
                                                      technical data and software that are                       As the U.S. Government works                        foreign availability of such items.
                                                      directly related to the defense articles                 through the proposed revisions to the                    (5) For any criteria the public believes
                                                      controlled in this Category in                           USML, some control parameters are                     control items in normal commercial use,
                                                      paragraphs A, B, and C. It also includes                 proposed recognizing that they will                   the public is asked to identify
                                                      a note to paragraph A, identifying                       control items in normal commercial use                parameters or characteristics that cover

                                                              DOSWASHINGTON000428
                                                 VerDate Sep<11>2014    18:08 May 04, 2015   Jkt 235001   PO 00000   Frm 00027   Fmt 4701   Sfmt 4702   E:\FR\FM\05MYP2.SGM   05MYP2
                                                                       Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 429 of 448
                                                      25824                      Federal Register / Vol. 80, No. 86 / Tuesday, May 5, 2015 / Proposed Rules

                                                      items exclusively or primarily in                        Small Business Regulatory Enforcement                 Paperwork Reduction Act
                                                      military use.                                            Fairness Act of 1996                                    Following is a listing of approved
                                                         (6) For any criteria the public believes                This proposed amendment has been                    Department of State collections that will
                                                      control items in normal commercial use,                  found not to be a major rule within the               be affected by revision of the U.S.
                                                      the public is asked to identify the                      meaning of the Small Business                         Munitions List (USML) and the
                                                      multilateral controls (such as the                       Regulatory Enforcement Fairness Act of                Commerce Control List pursuant to the
                                                      Wassenaar Arrangement’s Dual Use                         1996.                                                 President’s Export Control Reform (ECR)
                                                      List), if any, for such items, and the                                                                         initiative. The list of collections and the
                                                      consequences of such items being                         Executive Orders 12372 and 13132                      description of the manner in which they
                                                      controlled on the USML.                                     This proposed amendment will not                   will be affected pertains to revision of
                                                         (7) DDTC seeks public comments on                     have substantial direct effects on the                the USML in its entirety, not only to the
                                                      each paragraph of the proposed USML                      States, on the relationship between the               categories published in this rule. In
                                                      Category XII. In addition, DDTC                          national government and the States, or                accordance with the Paperwork
                                                      specifically seeks public comments on                    on the distribution of power and                      Reduction Act, the Department of State
                                                      the following concepts that are                          responsibilities among the various                    will request comment on these
                                                      introduced in proposed USML Category                     levels of government. Therefore, in                   collections from all interested persons at
                                                      XII: A) Using integration of an IRFPA                    accordance with Executive Order 13132,                the appropriate time. In particular, the
                                                      into a permanent encapsulated sensor                     it is determined that this proposed                   Department will seek comment on
                                                      assembly as a control parameter; B)                      amendment does not have sufficient                    changes to licensing burden based on
                                                      using the incorporation of an IRFPA                      federalism implications to require                    implementation of regulatory changes
                                                      into an infrared imaging camera core as                  consultations or warrant the preparation              pursuant to ECR, and on projected
                                                      a control parameter and the definition of                of a federalism summary impact                        changes based on continued
                                                      camera cores in the note to XII(c)(12); C)               statement. The regulations                            implementation of regulatory changes
                                                      the weapon shock load control criterion                  implementing Executive Order 12372                    pursuant to ECR. The information
                                                      in XII(c)(12)(ii); and D) proposed                       regarding intergovernmental                           collections are as follows:
                                                      controls on specific technical data in                   consultation on Federal programs and                    (1) Statement of Registration, DS–
                                                      XII(f).                                                  activities do not apply to this proposed              2032, OMB No. 1405–0002. The
                                                                                                               amendment.                                            Department estimates that between
                                                      Regulatory Analysis and Notices                                                                                3,000 and 5,000 of the currently-
                                                                                                               Executive Orders 12866 and 13563                      registered persons will not need to
                                                      Administrative Procedure Act
                                                                                                                  Executive Orders 13563 and 12866                   maintain registration following full
                                                         The Department of State is of the                     direct agencies to assess costs and                   revision of the USML. This would result
                                                      opinion that controlling the import and                  benefits of available regulatory                      in a burden reduction of between 6,000
                                                      export of defense articles and services is               alternatives and, if regulation is                    and 10,000 hours annually, based on a
                                                      a foreign affairs function of the United                 necessary, to select regulatory                       revised time burden of two hours to
                                                      States Government and that rules                         approaches that maximize net benefits                 complete a Statement of Registration.
                                                      implementing this function are exempt                    (including potential economic,                          (2) Application/License for Permanent
                                                      from sections 553 (rulemaking) and 554                   environmental, public health and safety               Export of Unclassified Defense Articles
                                                      (adjudications) of the Administrative                    effects, distributed impacts, and equity).            and Related Unclassified Technical
                                                      Procedure Act (APA). Although the                        Executive Order 13563 emphasizes the                  Data, DSP–5, OMB No. 1405–0003. The
                                                      Department is of the opinion that this                   importance of quantifying both costs                  Department estimates that there will be
                                                      rule is exempt from the rulemaking                       and benefits, of reducing costs, of                   35,000 fewer DSP–5 submissions
                                                      provisions of the APA, the Department                    harmonizing rules, and of promoting                   annually following full revision of the
                                                      is publishing this rule with a 60-day                    flexibility. This rule has been                       USML. This would result in a burden
                                                      provision for public comment and                         designated a ‘‘significant regulatory                 reduction of 35,000 hours annually.
                                                      without prejudice to its determination                   action,’’ although not economically                     (3) Application/License for
                                                      that controlling the import and export of                significant, under section 3(f) of                    Temporary Import of Unclassified
                                                      defense services is a foreign affairs                    Executive Order 12866. Accordingly,                   Defense Articles, DSP–61, OMB No.
                                                      function.                                                the rule has been reviewed by the Office              1405–0013. The Department estimates
                                                      Regulatory Flexibility Act                               of Management and Budget (OMB).                       that there will be 200 fewer DSP–61
                                                                                                                                                                     submissions annually following full
                                                         Since this rule is exempt from the                    Executive Order 12988                                 revision of the USML. This would result
                                                      rulemaking provisions of 5 U.S.C. 553,                     The Department of State has reviewed                in a burden reduction of 100 hours
                                                      it does not require analysis under the                   the proposed amendment in light of                    annually.
                                                      Regulatory Flexibility Act.                              Executive Order 12988 to eliminate                      (4) Application/License for
                                                      Unfunded Mandates Reform Act of 1995                     ambiguity, minimize litigation, establish             Temporary Export of Unclassified
                                                                                                               clear legal standards, and reduce                     Defense Articles, DSP–73, OMB No.
                                                        This proposed amendment does not                       burden.                                               1405–0023. The Department estimates
                                                      involve a mandate that will result in the                                                                      that there will be 800 fewer DSP–73
asabaliauskas on DSK5VPTVN1PROD with PROPOSALS




                                                      expenditure by State, local, and tribal                  Executive Order 13175
                                                                                                                                                                     submissions annually following full
                                                      governments, in the aggregate, or by the                   The Department of State has                         revision of the USML. This would result
                                                      private sector, of $100 million or more                  determined that this rulemaking will                  in a burden reduction of 800 hours
                                                      in any year and it will not significantly                not have tribal implications, will not                annually.
                                                      or uniquely affect small governments.                    impose substantial direct compliance                    (5) Application for Amendment to
                                                      Therefore, no actions were deemed                        costs on Indian tribal governments, and               License for Export or Import of
                                                      necessary under the provisions of the                    will not preempt tribal law.                          Classified or Unclassified Defense
                                                      Unfunded Mandates Reform Act of                          Accordingly, Executive Order 13175                    Articles and Related Technical Data,
                                                      1995.                                                    does not apply to this rulemaking.                    DSP–6, –62, –74, –119, OMB No. 1405–

                                                              DOSWASHINGTON000429
                                                 VerDate Sep<11>2014    18:08 May 04, 2015   Jkt 235001   PO 00000   Frm 00028   Fmt 4701   Sfmt 4702   E:\FR\FM\05MYP2.SGM   05MYP2
                                                                       Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 430 of 448
                                                                                 Federal Register / Vol. 80, No. 86 / Tuesday, May 5, 2015 / Proposed Rules                                              25825

                                                      0092. The Department estimates that                      Category XII—Fire Control, Range                         (i) Q-switched laser pulse; or
                                                      there will be 2,000 fewer amendment                      Finder, Optical and Guidance and                         (ii) Laser output wavelength
                                                      submissions annually following full                      Control Equipment                                     exceeding 1,000 nm;
                                                      revision of the USML. This would result                     *(a) Fire control, weapons sights,                    (4) Targeting or target location
                                                      in a burden reduction of 1,000 hours                     aiming, and imaging systems and                       systems or equipment incorporating or
                                                      annually.                                                equipment, as follows:                                specially designed to incorporate a laser
                                                        (6) Request for Approval of                               (1) Fire control systems or equipment,             rangefinder controlled in paragraph
                                                      Manufacturing License Agreements,                        and specially designed parts and                      (b)(3) of this category, and incorporating
                                                      Technical Assistance Agreements, and                     components therefor;                                  or specially designed to incorporate a
                                                      Other Agreements, DSP–5, OMB No.                            (2) Weapon sights, weapon aiming                   Global Navigation Satellite System
                                                      1405–0093. The Department estimates                      systems or equipment, and weapon                      (GNSS), guidance or navigation article
                                                      that there will be 1,000 fewer agreement                 imaging systems or equipment (e.g.,                   controlled in paragraph (d) of this
                                                      submissions annually following full                      clip-on), with or without an integrated               category (MT if designed or modified for
                                                      revision of the USML. This would result                  viewer, display, or reticle, and                      rockets, missiles, SLVs, drones, or
                                                      in a burden reduction of 2,000 hours                     incorporating or specially designed to                unmanned aerial vehicle systems
                                                      annually.                                                incorporate any of the following:                     capable of delivering at least a 500 kg
                                                                                                                  (i) An infrared focal plane array                  payload to a range of at least 300 km
                                                        (7) Maintenance of Records by                                                                                range);
                                                      Registrants, OMB No. 1405–0111. The                      having a peak response at a wavelength
                                                                                                               exceeding 1,000 nm;                                      (5) Systems or equipment that use
                                                      requirement to actively maintain                                                                               laser energy with an output wavelength
                                                                                                                  (ii) An article subject to this
                                                      records pursuant to provisions of the                                                                          exceeding 710 nm to exploit differential
                                                                                                               subchapter; or
                                                      ITAR will decline commensurate with                                                                            target-background retroreflectance in
                                                                                                                  (iii) A ballistic computer for adjusting
                                                      the drop in the number of persons who                                                                          order to detect personnel or optical/
                                                                                                               the aim point display;
                                                      will be required to register with the                       (3) Electronic or optical weapon                   electro-optical equipment (e.g., optical
                                                      Department pursuant to the ITAR. As                      positioning, laying, or spotting systems              augmentation systems);
                                                      stated above, the Department estimates                   or equipment;                                            (6) Light detection and ranging
                                                      that up to 5,000 of the currently-                          (4) Laser spot trackers or laser spot              (LIDAR), laser detection and ranging
                                                      registered persons will not need to                      detection, location or imaging systems                (LADAR), or range-gated systems or
                                                      maintain registration following full                     or equipment, with an operational                     equipment, incorporating or specially
                                                      revision of the USML. This would result                  wavelength shorter than 400 nm or                     designed to incorporate an article
                                                      in a burden reduction of 100,000 hours                   longer than 710 nm, and a detection                   controlled in this subchapter (MT if
                                                      annually. However, the ITAR does                         range greater than 300 m;                             designed or modified for rockets,
                                                      provide for the maintenance of records                                                                         missiles, SLVs, drones, or unmanned
                                                      for a period of five years. Therefore,                     Note to paragraph (a)(4): For controls on
                                                                                                               LIDAR, see paragraph (b)(9) of this category.         aerial vehicle systems capable of
                                                      persons newly relieved of the                                                                                  delivering at least a 500 kg payload to
                                                      requirement to register with the                            (5) Bomb sights or bombing                         a range of at least 300 km);
                                                      Department may still be required to                      computers;
                                                                                                                  (6) Electro-optical missile or ordnance              Note to paragraph (b)(6): This paragraph
                                                      maintain records.                                                                                              does not control LIDAR systems or
                                                                                                               tracking systems or equipment, or
                                                      List of Subjects in 22 CFR Part 121                                                                            equipment for civil automotive applications
                                                                                                               electro-optical ordnance guidance                     having a range limited to 200 m or less.
                                                          Arms and munitions, Exports.                         systems or equipment;
                                                                                                                  (7) Electro-optical systems or                        (7) Synthetic aperture LIDAR or
                                                        Accordingly, for the reasons set forth                 equipment that automatically detect and               LADAR systems or equipment, having a
                                                      above, title 22, chapter I, subchapter M,                locate weapons launch or fire;                        stand-off range of 100 m or greater (MT
                                                      part 121 is proposed to be amended as                       (8) Remote wind-sensing systems or                 if designed or modified for rockets,
                                                      follows:                                                 equipment specially designed for                      missiles, SLVs, drones, or unmanned
                                                                                                               ballistic-corrected aiming, and specially             aerial vehicle systems capable of
                                                      PART 121—THE UNITED STATES                               designed parts and components                         delivering at least a 500 kg payload to
                                                      MUNITIONS LIST                                           therefor;                                             a range of at least 300 km);
                                                                                                                  (9) Helmet mounted display (HMD)                      (8) LIDAR, LADAR, or other laser
                                                      ■ 1. The authority citation for part 121                 systems or equipment, incorporating                   range-gated systems or equipment, as
                                                      continues to read as follows:                            optical sights or slewing devices, which              follows (MT if designed or modified for
                                                                                                               include the ability to aim, launch, track,            rockets, missiles, SLVs, drones, or
                                                        Authority: Secs. 2, 38, and 71, Pub. L. 90–                                                                  unmanned aerial vehicle systems
                                                                                                               or manage munitions, or control
                                                      629, 90 Stat. 744 (22 U.S.C. 2752, 2778,
                                                                                                               infrared imaging systems or equipment,                capable of delivering at least a 500 kg
                                                      2797); 22 U.S.C. 2651a; Pub. L. 105–261, 112
                                                                                                               other than such items controlled in                   payload to a range of at least 300 km):
                                                      Stat. 1920; Section 1261, Pub. L. 112–239;
                                                                                                               Category VIII, (e.g., Combat Vehicle                     (i) Systems or equipment having a
                                                      E.O. 13637, 78 FR 16129.
                                                                                                               Crew HMD, Mounted Warrior HMD,                        resolution (i.e., ground point spacing) of
                                                      § 121.1    [Amended]                                     Integrated Helmet Assembly Subsystem,                 0.2 m or less (better) from an altitude
                                                                                                               Drivers Head Tracked Vision System).                  above ground level of greater than
asabaliauskas on DSK5VPTVN1PROD with PROPOSALS




                                                      ■ 2. Section 121.1 is amended by                            *(b) Lasers, and laser systems and                 16,500 ft, and incorporating or specially
                                                      removing and reserving paragraph (e) in                  equipment, as follows:                                designed to incorporate a gimbal-
                                                      U.S. Munitions List Category VIII.                          (1) Laser target designators or coded              mounted transmitter or beam director,
                                                      ■ 3. Section 121.1 is amended by                         target markers;                                       and specially designed parts and
                                                      revising U.S. Munitions List Category                       (2) Aiming or target illumination                  components therefor;
                                                      XII to read as follows:                                  systems or equipment having a laser                      (ii) Aircraft systems or equipment
                                                                                                               output wavelength exceeding 710 nm;                   having a laser output wavelength
                                                      § 121.1    The United States Munitions List.                (3) Laser rangefinders having any of               exceeding 1,000 nm and a detection
                                                      *      *      *       *      *                           the following:                                        range exceeding 500 m for an obstacle

                                                                DOSWASHINGTON000430
                                                 VerDate Sep<11>2014    18:08 May 04, 2015   Jkt 235001   PO 00000   Frm 00029   Fmt 4701   Sfmt 4702   E:\FR\FM\05MYP2.SGM   05MYP2
                                                                       Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 431 of 448
                                                      25826                      Federal Register / Vol. 80, No. 86 / Tuesday, May 5, 2015 / Proposed Rules

                                                      with a diameter or width less than or                    average output power or CW output                       Note 2 to paragraph (c)(2): For controls on
                                                      equal to 10 mm (e.g., wire, power line);                 power greater than 20W;                               readout integrated circuits (ROICs), see
                                                        (iii) Systems or equipment having an                                                                         paragraphs (e)(4) and (e)(5) of this category.
                                                                                                                 (14) Developmental lasers and laser
                                                      electrical bandwidth of 100 MHz or                       systems or equipment funded by the                      (3) One-dimensional photon detector
                                                      greater, and incorporating or specially                  Department of Defense;                                IRFPAs described in paragraph (c)(2) of
                                                      designed to incorporate either a Geiger-                                                                       this category in a permanent
                                                                                                                 Note 1 to paragraph (b)(14): This
                                                      mode detector array having at least 32                                                                         encapsulated sensor assembly, having
                                                                                                               paragraph does not control developmental
                                                      elements or a linear-mode detector array                 lasers and laser systems or equipment (a) in          greater than 640 detector elements;
                                                      having at least 128 elements;                            production, (b) determined to be subject to             (4) Two-dimensional photon detector
                                                        (iv) Systems or equipment employing                    the EAR via a commodity jurisdiction                  IRFPAs described in paragraph (c)(2) of
                                                      coherent heterodyne or coherent                          determination (see § 120.4 of this                    this category in a permanent
                                                      homodyne detection techniques, having                    subchapter), or (c) identified in the relevant        encapsulated sensor assembly, having
                                                      an angular resolution of less (better)                   Department of Defense contract or other               greater than 256 detector elements;
                                                      than 100 microradians and an                             funding authorization as being developed for            (5) Microbolometer IRFPAs described
                                                      operational carrier noise ratio (CNR) less               both civil and military applications.
                                                                                                                                                                     in paragraph (c)(2) of this category in a
                                                      than 10;                                                   Note 2 to paragraph (b)(14): Note 1 does            permanent encapsulated sensor
                                                        (v) Systems or equipment that                          not apply to defense articles enumerated on           assembly, having greater than 328,000
                                                      automatically classify or identify                       the U.S. Munitions List, whether in                   detector elements;
                                                      submersibles, mines, unexploded                          production or development.                              (6) Multispectral IRFPAs in a
                                                      ordnance or improvised explosive                                                                               permanent encapsulated sensor
                                                      devices (IEDs); or                                          Note 3 to paragraph (b)(14): This provision        assembly, having a peak response in any
                                                        (vi) Systems or equipment specially                    is applicable to those contracts or other             spectral band within the wavelength
                                                      designed for obstacle avoidance or                       funding authorizations that are dated XXXX,
                                                                                                               2016, or later.
                                                                                                                                                                     range exceeding 1,500 nm but not
                                                      autonomous navigation in ground                                                                                exceeding 30,000 nm;
                                                      vehicles controlled in Category VII;                        *(c) Infrared focal plane arrays, image              (7) Charge multiplication focal plane
                                                         Note to paragraphs (b)(4) and (b)(6)                  intensifier tubes, night vision, electro-             arrays having greater than 1,600
                                                      through (8): ‘‘Payload’’ is the total mass that          optic, infrared and terahertz systems,                elements in any dimension and having
                                                      can be carried or delivered by the specified             equipment and accessories, including                  a maximum radiant sensitivity
                                                      rocket, missile, SLV, drone or unmanned                  cameras and cores, as follows:                        exceeding 50 mA/W for any wavelength
                                                      aerial vehicle that is not used to maintain                                                                    exceeding 760 nm but not exceeding
                                                      flight. For definition of ‘‘range’’ as it pertains          (1) Image intensifier tubes (IITs)
                                                                                                               having a peak response within the                     900 nm, and avalanche detector
                                                      to rocket systems, see note 1 to paragraph (a)
                                                      of USML Category IV. For definition of                   wavelength range exceeding 400 nm but                 elements therefor;
                                                      ‘‘range’’ as it pertains to aircraft systems, see        not exceeding 2,050 nm and                              (8) Charge multiplication focal plane
                                                      note to paragraph (a) of USML Category VIII.             incorporating either a microchannel                   arrays described in paragraph (c)(7) of
                                                                                                               plate described in paragraph (e)(2)(i) of             this category in a permanent
                                                        (9) Lasers operating at a wavelength                                                                         encapsulated sensor assembly, and
                                                      exceeding 3,000 nm that provide a                        this category or electron sensing device
                                                                                                               described in paragraph (e)(2)(iv) of this             avalanche detector elements therefor;
                                                      modulated output for systems or                                                                                  (9) Integrated IRFPA dewar cooler
                                                      equipment controlled in Category                         category, as follows, and specially
                                                                                                               designed parts and components                         assemblies (IDCAs), with or without an
                                                      XI(a)(4);                                                                                                      IRFPA, having any of the following:
                                                        (10) Tunable semiconductor lasers                      therefor:
                                                                                                                                                                       (i) Cryocoolers having a cooling
                                                      having an output wavelength exceeding                       (i) Incorporating a multialkali
                                                                                                                                                                     source temperature below 218 K and a
                                                      1,400 nm and an output power greater                     photocathode having a luminous
                                                                                                                                                                     mean-time-to-failure (MTTF) in excess
                                                      than 1 W;                                                sensitivity exceeding 500 microamps
                                                                                                                                                                     of 3000 hours;
                                                        (11) Non-tunable single transverse                     per lumen (e.g., GEN 2 IITs);
                                                                                                                                                                       (ii) Active cold fingers;
                                                      mode semiconductor lasers having an                         (ii) Incorporating a compound                        (iii) Variable or dual aperture
                                                      output wavelength exceeding 1,510 nm                     semiconductor photocathode having a                   mechanisms; or
                                                      and either an average output power or                    radiant sensitivity exceeding 20 mA/W                   (iv) Dewars specially designed for
                                                      continuous wave (CW) output power                        (e.g., GEN 3 IITs);                                   articles controlled in paragraphs (a), (b),
                                                      greater than 2 W;                                           (2) Photon detector, microbolometer                or (c) of this category;
                                                        (12) Non-tunable multiple transverse
                                                                                                               detector, or multispectral detector                     (10) Gimbals with two or more axes of
                                                      mode semiconductor lasers having an
                                                                                                               infrared focal plane arrays (IRFPAs)                  active stabilization having a minimum
                                                      output wavelength exceeding 1,900 nm
                                                                                                               having a peak response within the                     root-mean-square (RMS) stabilization
                                                      and either an average output power or
                                                                                                               wavelength range exceeding 900 nm but                 better (less) than 200 microradians, and
                                                      CW output power greater than 2 W;
                                                                                                               not exceeding 30,000 nm and not                       specially designed for articles controlled
                                                        (13) Laser stacked arrays as follows:
                                                        (i) Having an output wavelength not                    integrated into a permanent                           in this subchapter;
                                                      exceeding 1,400 nm and a peak pulsed                     encapsulated sensor assembly, and                       (11) Gimbals with two or more axes of
                                                      power density greater than 3,300 W/                      detector elements therefor;                           active stabilization having a minimum
                                                      cm2;                                                        Note 1 to paragraph (c)(2): This paragraph         root-mean-square (RMS) stabilization
asabaliauskas on DSK5VPTVN1PROD with PROPOSALS




                                                        (ii) Having an output wavelength                       does not control lead sulfide or lead selenide        better (less) than 100 microradians;
                                                      exceeding 1,400 nm but less than 1,900                   IRFPAs having a peak response within the                Note to paragraph (c)(11): This paragraph
                                                      nm and a peak pulsed power density                       wavelength range exceeding 1,000 nm but               does not control gimbals containing only a
                                                                                                               not exceeding 5,000 nm and not exceeding 16           non-removable camera payload operating
                                                      greater than 700 W/cm2;                                  detector elements, or pyrolectric IRFPAs with
                                                        (iii) Having an output wavelength                                                                            exclusively in the visible spectrum (i.e., 400
                                                                                                               detectors composed of any of the following            nm to 760 nm).
                                                      exceeding 1,900 nm and a peak pulsed                     or their variants: Triglycine sulphate, lead-
                                                      power density greater than 70 W/cm2; or                  lanthanum-zirconium titanate, lithium                    (12) Infrared imaging camera cores
                                                        (iv) Having an output wavelength                       tantalite, polyvinylidene fluoride, or                (e.g., modules, engines, kits), and
                                                      exceeding 1,900 nm, and either an                        strontium barium niobate.                             specially designed electronics and

                                                              DOSWASHINGTON000431
                                                 VerDate Sep<11>2014    18:08 May 04, 2015   Jkt 235001   PO 00000   Frm 00030   Fmt 4701   Sfmt 4702   E:\FR\FM\05MYP2.SGM   05MYP2
                                                                       Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 432 of 448
                                                                                 Federal Register / Vol. 80, No. 86 / Tuesday, May 5, 2015 / Proposed Rules                                                  25827

                                                      optics therefor, having any of the                            (i) An IIT controlled in this category;           or classify or identify military or
                                                      following:                                               or                                                     intelligence targets or characteristics;
                                                         (i) An image intensifier tube described                 (ii) An infrared imaging camera core                    (vi) Automated missile detection or
                                                      in paragraph (c)(1) of this category;                    controlled in paragraph (c)(12)(i)                     warning;
                                                         (ii) Output imagery when subject to                   through (xi) of this category;                            (vii) Hardened to withstand
                                                      more than 20 weapon shock load events                      Note to paragraph(c)(13): The articles               electromagnetic pulse (EMP) or
                                                      of 325 g for 0.4 ms and a                                controlled in this paragraph include                   chemical, biological, or radiological
                                                      microbolometer IRFPA having greater                      binoculars, bioculars, monoculars, goggles, or         threats;
                                                      than 111,000 detector elements;                          head- or helmet-mounted imaging systems or                (viii) Incorporating mechanism(s) to
                                                         (iii) A microbolometer IRFPA                          equipment (including video-based articles              reduce signature; or
                                                      described in paragraph (c)(2) of this                    having a separate near-to-eye display) that               (ix) Specially designed for military
                                                      category having greater than 328,000                     incorporate or are specially designed to               platforms controlled in USML
                                                      detector elements, or a microbolometer                   incorporate an IRFPA or IIT article (e.g.,             Categories VI, VII or VIII (MT if
                                                                                                               IDCA, IRFPA assembly) and electronics                  designed or modified for unmanned
                                                      IRFPA described in paragraph (c)(5) of
                                                                                                               separately.
                                                      this category;                                                                                                  aerial vehicle systems capable of
                                                         (iv) An IDCA described in paragraph                      (14) Targeting systems or equipment                 delivering at least a 500 kg payload to
                                                      (c)(9) of this category, or IDCA parts or                incorporating or specially designed to                 a range of at least 300 km);
                                                      components described in paragraph                        incorporate an article controlled in this                 (17) Terahertz imaging systems or
                                                      (e)(7) of this category;                                 category (e.g., pods, IBAS, SGFLIR,                    equipment having a peak response in
                                                         (v) A one-dimensional photon                          gunner TIS), and specially designed                    the frequency range exceeding 30 GHz
                                                      detector IRFPA described in paragraph                    parts and components therefor;                         but not exceeding 3000 GHz and having
                                                      (c)(2) of this category having a peak                       (15) Infrared search and track (IRST)               a resolution less (better) than 0.5
                                                      response within the wavelength range                     systems or equipment that incorporate                  milliradians at a standoff range of 100
                                                      exceeding 900 nm but not exceeding                       or are specially designed to incorporate               m;
                                                      2,500 nm and greater than 640 detector                   an article controlled in this category,                   (18) Near-to-eye display systems or
                                                      elements;                                                and maintain positional or angular state               equipment, specially designed for
                                                         (vi) A one-dimensional or two-                        of a target through time, and specially                articles controlled in this subchapter;
                                                      dimensional photon detector IRFPA                        designed parts and components                             (19) Systems or equipment that
                                                      described in paragraph (c)(2) of this                    therefor;                                              project radiometrically calibrated scenes
                                                      category having a peak response within                      (16) Infrared imaging systems or                    directly into the entrance aperture of an
                                                      the wavelength range exceeding 2,500                     equipment (e.g., fully packaged                        electro-optical or infrared (EO/IR)
                                                      nm but not exceeding 30,000 nm and                       cameras) incorporating or specially                    sensor controlled in this subchapter
                                                      greater than 256 detector elements;                      designed to incorporate an article                     within either the spectral band
                                                         (vii) A one-dimensional photon                        controlled in this category, as follows,               exceeding 10 nm but not exceeding 400
                                                      detector IRFPA described in paragraph                    and specially designed electronics,                    nm, or the spectral band exceeding 900
                                                      (c)(3) of this category;                                 optics, and displays therefor:                         nm but not exceeding 30,000 nm; or
                                                         (viii) A two-dimensional photon                          (i) Having two or more axes of active                  (20) Systems or equipment
                                                      detector IRFPA described in paragraph                    stabilization and a minimum root-mean-                 incorporating an infrared (IR) beacon or
                                                      (c)(2) or (4) of this category having a                  square (RMS) stabilization better (less)               emitter specially designed for
                                                      peak response within the wavelength                      than 200 microradians;                                 Identification Friend or Foe (IFF), and
                                                      range exceeding 900 nm but not                              (ii) Mobile reconnaissance, scout, or               specially designed parts and
                                                      exceeding 2,500 nm, and greater than                     surveillance systems or equipment                      components therefor;
                                                      111,000 detector elements;                               providing real-time target location at                    (21) Developmental imaging systems
                                                         (ix) A two-dimensional photon                         ranges greater than 5 km (e.g., LRAS,                  or equipment funded by the Department
                                                      detector IRFPA described in paragraph                    CIV, HTI, SeeSpot, MMS);                               of Defense.
                                                      (c)(4) of this category having a peak                       (iii) Fixed-site reconnaissance,
                                                                                                                                                                         Note 1 to paragraph (c)(21): This
                                                      response within the wavelength range                     surveillance or perimeter security                     paragraph does not control imaging systems
                                                      exceeding 2,500 nm but not exceeding                     systems or equipment having greater                    or equipment (a) in production; (b)
                                                      30,000 nm;                                               than 640 detector elements in any                      determined to be subject to the EAR via a
                                                         (x) A multispectral infrared focal                    dimension;                                             commodity jurisdiction determination (see
                                                      plane array described in paragraph (c)(2)                   (iv) Combat vehicle, tactical wheeled               § 120.4 of this subchapter), or (c) identified
                                                      or (6) of this category; or                              vehicle, naval vessel, or aircraft pilotage            in the relevant Department of Defense
                                                         (xi) A charge multiplication IRFPA                    systems or equipment having a variable                 contract or other funding authorization as
                                                                                                                                                                      being developed for both civil and military
                                                      controlled in paragraph (c)(7) or (8) of                 field of view or field of regard (e.g.,
                                                                                                                                                                      applications.
                                                      this category;                                           electronic pan or tilt), and either an
                                                        Note to paragraph (c)(12): The articles                IRFPA article controlled in this                         Note 2 to paragraph (c)(21): Note 1 does
                                                      controlled by this paragraph have sufficient             subchapter with greater than 640                       not apply to defense articles enumerated on
                                                      electronics to enable as a minimum the                   detector elements in any dimension, or                 the U.S. Munitions List, whether in
                                                      output of an analog or digital signal once               an IIT controlled in this category (e.g.,              production or development.
                                                      power is applied.                                        DAS, DVE, SeaFLIR, PNVS);
asabaliauskas on DSK5VPTVN1PROD with PROPOSALS




                                                                                                                                                                         Note 3 to paragraph (c)(21): This provision
                                                         (13) Binoculars, bioculars,                             Note to paragraph (c)(16)(iv): This                  is applicable to those contracts or other
                                                      monoculars, goggles, or head or helmet-                  paragraph does not control distributed                 funding authorizations that are dated XXXX,
                                                      mounted imaging systems or equipment                     aperture sensors specially designed for civil          2016, or later.
                                                      (including video-based articles having a                 automotive lane departure warning or
                                                      separate near-to-eye display) that                       collision avoidance.                                     Note 1 to paragraph (c): A permanent
                                                                                                                                                                      encapsulated sensor assembly (e.g., sealed
                                                      incorporate or are specially designed to                   (v) Multispectral imaging systems or                 enclosure, vacuum package) prevents direct
                                                      incorporate any of the following, and                    equipment that either incorporate a                    access to the IRFPA, disassembly of the
                                                      specially designed electronics, optics,                  multispectral IRFPA described in                       sensor assembly, and removal of the IRFPA
                                                      and displays therefor:                                   paragraph (c)(2) or (6) of this category,              without destruction or damage to the IRFPA.


                                                              DOSWASHINGTON000432
                                                 VerDate Sep<11>2014    18:08 May 04, 2015   Jkt 235001   PO 00000    Frm 00031   Fmt 4701   Sfmt 4702   E:\FR\FM\05MYP2.SGM   05MYP2
                                                                       Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 433 of 448
                                                      25828                      Federal Register / Vol. 80, No. 86 / Tuesday, May 5, 2015 / Proposed Rules

                                                         Note 2 to paragraph (c): The articles                 per hour in a 1 g environment or                      500 kg payload to a range of at least 300
                                                      described in paragraphs (c)(1) through (5),              specified to function at acceleration                 km (MT);
                                                      (c)(7), (c)(8), and (c)(12) other than (c)(12)(ix)       levels greater than 100 g);
                                                      having greater than 640 detector elements in                                                                      Note to paragraph (6)(iv): ‘‘Payload’’ is the
                                                      any dimension, and (c)(12)(x) are subject to
                                                                                                                 (4) Mobile relative gravimeters,                    total mass that can be carried or delivered by
                                                      the EAR when, prior to export, reexport,                 having automatic motion compensation,                 the specified rocket, missile, SLV, drone or
                                                      retransfer, or temporary import, they are                with an in-service accuracy of less                   unmanned aerial vehicle that is not used to
                                                      integrated into and included as an integral              (better) than 0.4 mGal (MT if designed                maintain flight. For definition of ‘‘range’’ as
                                                      part of an item subject to the EAR, and                  or modified for airborne or marine use                it pertains to rocket systems, see note 1 to
                                                      cannot be removed without destruction or                 and having a time to steady-state                     paragraph (a) of USML Category IV. For
                                                      damage to the article or render the item                                                                       definition of ‘‘range’’ as it pertains to aircraft
                                                                                                               registration of two minutes or less);                 systems, see note to paragraph (a) of USML
                                                      inoperable. Articles are not subject to the                (5) Mobile gravity gradiometers
                                                      EAR until integrated into the item subject to                                                                  Category VIII.
                                                                                                               having an accuracy of less (better) than
                                                      the EAR. Defense articles intended to be                                                                         (7) GNSS anti-jam systems employing
                                                      integrated, and technical data and defense               10 Eötvös squared per radian per second
                                                                                                               for any component of the gravity                      adaptive antennas that have a minimum
                                                      services directly related thereto remain
                                                      subject to the ITAR prior to integration. See            gradient tensor, and having a spatial                 of four antenna elements, add 35 dB or
                                                      paragraph (f) of this category for enumerated            gravity wavelength resolution of 50 m or              greater anti-jam margin, and produce
                                                      technical data and software, and specific                less (MT if designed or modified for                  nulls in the direction of jammers or
                                                      information subject to the EAR.                          airborne or marine use);                              high-gain beams in the direction of
                                                         (d) Guidance, navigation, and control                                                                       satellites at any ranging code frequency;
                                                                                                                 Note to paragraph (d)(5): ‘‘Eötvös’’ is a unit
                                                      systems and equipment as follows:                        of acceleration divided by distance that was            (8) GNSS security devices (e.g.,
                                                         (1) Guidance or navigation systems                    used in conjunction with the older                    Selective Availability Anti-Spoofing
                                                      (e.g., inertial navigation systems, inertial             centimeter-gram-second system of units. The           Modules, Security Modules, and
                                                      measurement units, inertial reference                    Eötvös is defined as 1/1,000,000,000 Galileo        Auxiliary Output Chips), Selective
                                                      units, attitude and heading reference                    (Gal) per centimeter.                                 Availability Anti-Spoofing Module
                                                      systems) as follows (MT if designed or                      (6) Global Navigation Satellite System             (SAASM), Security Module (SM) and
                                                      modified for rockets, missiles, SLVs,                    (GNSS) receiving equipment, as follows,               Auxiliary Output Chip (AOC) chips; or
                                                      drones, or unmanned aerial vehicle                       and specially designed parts and                        (9) Developmental guidance,
                                                      systems capable of a range greater than                  components therefor:                                  navigation, or control devices, systems
                                                      or equal to 300 km);                                        (i) Global Navigation Satellite System             or equipment funded by the Department
                                                         (i) Having a circle of equal probability              (GNSS) receiving equipment specially                  of Defense (MT if designed or modified
                                                      (CEP) of position error rate less (better)               designed for military applications (MT                for rockets, missiles, SLVs, drones, or
                                                      than 0.35 nautical miles per hour;                       if designed or modified for airborne                  unmanned aerial vehicle systems
                                                         (ii) Having a heading error or true                   applications and capable of providing                 capable of a range equal to or greater
                                                      north determination of less (better) than                navigation information at speeds in                   than 300 km);
                                                      0.50 mrad secant (latitude) (0.02865                     excess of 600 m/s);                                     Note 1 to paragraph (d)(9): This paragraph
                                                      degrees secant (latitude)); or                              (ii) Global Positioning System (GPS)               does not control guidance, navigation, or
                                                         (iii) Specified to function at linear                                                                       control, systems, or equipment (a) in
                                                                                                               receiving equipment specially designed
                                                      acceleration levels exceeding 25 g;                                                                            production, (b) determined to be subject to
                                                                                                               for encryption or decryption (e.g., Y-
                                                        Note to paragraph (d)(1): For aircraft and                                                                   the EAR via a commodity jurisdiction
                                                                                                               Code, M-Code) of GPS precise                          determination (see § 120.4 of this
                                                      unmanned aerial vehicle guidance or                      positioning service (PPS) signals (MT if
                                                      navigation systems, see USML Category                                                                          subchapter), or (c) identified in the relevant
                                                                                                               designed or modified for airborne                     Department of Defense contract or other
                                                      VIII(e). For rocket or missile flight control
                                                      and guidance systems (including guidance
                                                                                                               applications);                                        funding authorization as being developed for
                                                      sets), see USML Category IV(h).                             (iii) GPS receiving equipment                      both civil and military applications.
                                                                                                               specially designed for use with a null
                                                        (2) Accelerometers having a bias                       steering antenna, an electronically                     Note 2 to paragraph (d)(9): Note 1 does not
                                                      stability of less (better) than 20 mg, a                 steerable antenna, or including a null
                                                                                                                                                                     apply to defense articles enumerated on the
                                                      scale factor stability of less (better) than                                                                   U.S. Munitions List, whether in production
                                                                                                               steering antenna designed to reduce or                or development.
                                                      20 parts per million, or capable of                      avoid jamming signals (MT if designed
                                                      measuring greater than 100,000 g (MT if                  or modified for airborne applications);                  Note 3 to paragraph (d)(9): This provision
                                                      having a scale factor repeatability less                 or                                                    is applicable to those contracts or other
                                                      (better) than 1250 ppm and bias                                                                                funding authorizations that are dated XXXX,
                                                      repeatability less (better) than 1250                      Note to paragraph (6)(iii): The articles
                                                                                                                                                                     2016, or later.
                                                                                                               described in this paragraph are subject to the
                                                      micro g or specified to function at
                                                                                                               EAR when, prior to export, reexport,                    Note 4 to paragraph (d)(9): For definition
                                                      acceleration levels greater than 100 g);                 retransfer, or temporary import, they are             of ‘‘range’’ as it pertains to rocket systems,
                                                         Note 1 to paragraph (d)(2): For weapon                integrated into and included as an integral           see note 1 to paragraph (a) of USML Category
                                                      fuze accelerometers, see USML Category                   part of an item subject to the EAR. Articles          IV. For definition of ‘‘range’’ as it pertains to
                                                      III(d) or IV(h).                                         do not become subject to the EAR until                aircraft systems, see note to paragraph (a) of
                                                                                                               integrated into the item subject to the EAR.          USML Category VIII.
                                                        Note 2 to paragraph (d)(2): MT designation             Export, reexport, retransfer, or temporary
asabaliauskas on DSK5VPTVN1PROD with PROPOSALS




                                                      does not include accelerometers that are                 import of, and technical data and defense                (e) Parts, components, accessories,
                                                      designed to measure vibration or shock.                  services directly related to, defense articles        attachments, and associated equipment
                                                        (3) Gyroscopes or angular rate sensors                 intended to be integrated, remain subject to          as follows:
                                                                                                               the ITAR.
                                                      having an angle random walk of less                                                                               (1) Optical sensors having a spectral
                                                      (better) than 0.00125 degree per square                    (iv) GPS receiving equipment                        filter for systems or equipment
                                                      root hour or having a bias stability less                specially designed for use with rockets,              controlled in USML Category XI(a)(4), or
                                                      (better) than 0.0015 degrees per hour                    missiles, space launch vehicles (SLVs),               optical sensor assemblies that provide
                                                      (MT if having a rated drift stability of                 drones, or unmanned air vehicle                       threat warning or tracking for systems or
                                                      less than 0.5 degrees (1 sigma or rms)                   systems capable of delivering at least a              equipment controlled in Category

                                                              DOSWASHINGTON000433
                                                 VerDate Sep<11>2014    18:08 May 04, 2015   Jkt 235001   PO 00000   Frm 00032   Fmt 4701   Sfmt 4702   E:\FR\FM\05MYP2.SGM   05MYP2
                                                                       Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 434 of 448
                                                                                 Federal Register / Vol. 80, No. 86 / Tuesday, May 5, 2015 / Proposed Rules                                                25829

                                                      XI(a)(4) and specially designed optics                      (7) Integrated IRFPA dewar cooler                  13526, or predecessor order, and a security
                                                      and electronics therefor;                                assembly (IDCA) parts and components,                 classification guide developed pursuant
                                                         (2) Image intensifier tube (IIT) parts                as follows:                                           thereto or equivalent, or to the corresponding
                                                      and components as follows:                                  (i) Cryocoolers having a cooling                   classification rules of another government.
                                                         (i) Microchannel plates having a hole                 source temperature below 218 K and a                    Note to paragraph (e): The articles
                                                      pitch (center-to-center spacing) of 12 mm                mean-time-to-failure (MTTF) in excess                 described in this paragraph are subject to the
                                                      or less;                                                 of 3000 hours;                                        EAR when, prior to export, reexport,
                                                         (ii) Multialkali photocathodes (e.g., S–                 (ii) Active cold fingers;                          retransfer, or temporary import, they are
                                                      20 and S–25) having a luminous                              (iii) Variable or dual aperture                    integrated into and included as an integral
                                                      sensitivity exceeding 500 microamps                      mechanisms; or                                        part of an item subject to the EAR, and
                                                      per lumen;                                                  (iv) Dewars specially designed for                 cannot be removed without destruction or
                                                         (iii) III/V compound semiconductor                    articles controlled in paragraphs (a), (b)            damage to the article or render the item
                                                      (e.g., GaAs or GaInAs) photocathodes                                                                           inoperable. Articles are not subject to the
                                                                                                               or (c) of this category;                              EAR until integrated into the item subject to
                                                      and transferred electron photocathodes                      (8) IRFPA Joule-Thomson (JT) self-                 the EAR. Defense articles intended to be
                                                      having a radiant sensitivity exceeding                   regulating cryostats specially designed               integrated, and technical data and defense
                                                      20 mA/W;                                                 for articles controlled in this                       services directly related thereto, remain
                                                         (iv) Electron sensing devices with                    subchapter;                                           subject to the ITAR prior to integration. See
                                                      detectors having a non-binned center-to-                    (9) Infrared lenses, mirrors, beam                 paragraph (f) of this category for enumerated
                                                      center spacing less than 100 mm, and                     splitters or combiners, filters, and                  technical data and software, and specific
                                                      either achieving charge multiplication                   treatments and coatings, specially                    information subject to the EAR.
                                                      within the vacuum space other than by                    designed for any article controlled in                  *(f) Technical data (as defined in
                                                      a microchannel plate or specially                        this category;                                        § 120.10 of this subchapter) and defense
                                                      designed for operation with a                               (10) Drive, control, signal or image               services (as defined in § 120.9 of this
                                                      microchannel plate;                                      processing electronics, specially                     subchapter) directly related to the
                                                         (v) Phosphor screens, including                       designed for articles controlled in this              defense articles enumerated in
                                                      output faceplates, specially designed for                category;                                             paragraphs (a) through (e) of this
                                                      IITs controlled in this category;                           (11) Signal processing electronics,
                                                         (vi) Miniature autogated power                                                                              category. (See § 125.4 of this subchapter
                                                                                                               attachments or accessories that provide:              for exemptions.) (MT for technical data
                                                      supplies providing internal sensing and
                                                                                                                  (i) Automatic or aided detection and               and defense services related to articles
                                                      control of the photocathode to increase
                                                                                                               recognition, classification, identification           designated as such.)
                                                      the dynamic range of IITs controlled in
                                                                                                               or discrimination of military or                         Note 1 to paragraph (f): Technical data and
                                                      this category; or
                                                         (vii) Fiber-optic inverters, couplers or              intelligence items;                                   defense services directly related to image
                                                      tapers specially designed for IITs                          (ii) Multi-sensor fusion other than                intensifier tubes and specially designed parts
                                                      controlled in this category;                             image blending; or                                    and components therefor controlled in
                                                         (3) Wafers incorporating structures for                 Note to paragraph (e)(11)(ii): Multi-sensor         paragraph (c)(1) of this category, infrared
                                                                                                               fusion refers to automatically combining              focal plane arrays (IRFPAs) and detector
                                                      either a ROIC controlled in paragraph                                                                          elements therefor controlled in paragraph
                                                      (e)(4) or (5) of this category, or an IRFPA              imagery or information from two or more
                                                                                                               sensors, including at least one article               (c)(2) of this category, integrated IRFPA
                                                      or detector elements therefor controlled                                                                       dewar cooler assemblies (IDCAs) controlled
                                                                                                               controlled in this category, to improve
                                                      in paragraph (c)(2) of this category;                    classification, identification, or tracking of        in paragraph (c)(9) of this category, wafers
                                                         (4) Read-Out Integrated Circuits                      targets relative to any of the individual             incorporating IRFPA or ROIC structures
                                                      (ROICs) specially designed for an IRFPA                  sensors.                                              controlled in paragraph (e)(3) of this
                                                      controlled in paragraph (c)(2) of this                                                                         category, and specially designed readout
                                                      category or detector elements therefor,                     (iii) Target aim point adjustment;                 integrated circuits (ROICs) controlled in
                                                      as follows:                                                 (12) Near-to-eye displays specially                paragraphs (e)(4) and (5) of this category,
                                                         (i) One-dimensional photon detector                   designed for articles controlled in this              remain subject to the ITAR even if the
                                                                                                               category;                                             technical data or defense services could also
                                                      IRFPA having greater than 640 detector
                                                                                                                  (13) Resonators, receivers,                        apply to items subject to the EAR.
                                                      elements;
                                                         (ii) Two-dimensional photon detector                  transmitters, modulators, gain media,                    Note 2 to paragraph (f): Software and
                                                      IRFPA having greater than 256 detector                   and drive electronics or frequency                    technical data include:
                                                      elements;                                                converters specially designed for laser                  A. Design or manufacturing process
                                                         (iii) A microbolometer IRFPA having                   systems or equipment controlled in this               descriptions (e.g., steps, sequences,
                                                      greater than 19,200 elements; or                         category;                                             conditions, parameters) for lasers described
                                                         (iv) Multispectral IRFPA;                                (14) Two-dimensional infrared scene                in paragraphs (b)(6) and (b)(9) through (13) of
                                                                                                               projector emitter arrays (i.e., resistive             this category, IITs controlled in paragraph
                                                        Note to paragraph (e)(4): ROICs are                                                                          (c)(1) of this category and their parts and
                                                      specially designed for an infrared focal plane           arrays) that emit infrared radiation
                                                                                                               within the 900 nm to 30,000 nm                        components controlled in paragraph (e)(2) of
                                                      array detector even if the detector is                                                                         this category (including tube sealing
                                                      incorporated into an item that is not                    wavelength range; or                                  techniques, interface techniques within the
                                                      enumerated on the U.S. Munitions List.                      (15) Any part, component, accessory,               vacuum space for photocathodes,
                                                        (5) ROICs specially designed for a                     attachment, or associated equipment,                  microchannel plates, phosphor screens, input
asabaliauskas on DSK5VPTVN1PROD with PROPOSALS




                                                      camera/core/packaged IRFPA subject to                    that:                                                 glass-window faceplates, input or output
                                                      the controls of this subchapter;                            (i) Is ‘‘classified’’;                             fiber optics (e.g., inverter)), IRFPAs and
                                                        (6) Vacuum packages or other sealed                       (ii) Contains ‘‘classified’’ software;             detector elements therefor controlled in
                                                      enclosures for an IRFPA or IIT                              (iii) Is manufactured using                        paragraph (c)(2) of this category, integrated
                                                                                                               ‘‘classified’’ production data; or                    IRFPA dewar cooler assemblies (IDCAs)
                                                      controlled in paragraph (c) of this                                                                            controlled in paragraph (c)(9) of this
                                                      category specially designed for                             (iv) Is being developed using
                                                                                                                                                                     category, wafers incorporating structures for
                                                      incorporation or integration into an                     ‘‘classified’’ information.                           an IRFPA and detector elements therefor
                                                      article controlled in paragraphs (a), (b),                Note to paragraph (e)(15): ‘‘Classified’’            controlled in paragraph (c)(2) or structures
                                                      or (c) of this category;                                 means classified pursuant to Executive Order          for ROICs controlled in paragraph (e)(4) or (5)


                                                              DOSWASHINGTON000434
                                                 VerDate Sep<11>2014    18:08 May 04, 2015   Jkt 235001   PO 00000   Frm 00033   Fmt 4701   Sfmt 4702   E:\FR\FM\05MYP2.SGM   05MYP2
                                                                       Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 435 of 448
                                                      25830                      Federal Register / Vol. 80, No. 86 / Tuesday, May 5, 2015 / Proposed Rules

                                                      of this category, and specially designed                 been converted into an item subject to                  (g)–(w) [Reserved]
                                                      ROICs controlled in paragraphs (e)(4) and (5)            the EAR through software, the presence
                                                      of this category (including bonding or mating                                                                    (x) Commodities, software, and
                                                                                                               of the software that prevents the item                technology subject to the EAR (see
                                                      (e.g., hybridization of IRFPA detectors and
                                                      ROICs), prediction or optimization of IRFPAs
                                                                                                               from meeting or exceeding a USML                      § 120.42 of this subchapter) used in or
                                                      or ROICs at cryogenic temperatures, junction             control parameter does not make the                   with defense articles controlled in this
                                                      formation, passivation).                                 item subject to the ITAR.
                                                                                                                                                                     category.
                                                                                                                  C. EO/IR simulation or projection
                                                        Note to paragraph A of note 2 to                                                                               Note to paragraph (x): Use of this
                                                      paragraph (f): Technical data does not
                                                                                                               system software that replicates via
                                                                                                                                                                     paragraph is limited to license applications
                                                      include information directly related to basic            simulation either the output data or
                                                                                                                                                                     for defense articles controlled in this category
                                                      operating instructions, testing results,                 information provided by any article
                                                                                                                                                                     where the purchase documentation includes
                                                      incorporating or integrating IRFPAs into                 controlled in this category, a
                                                                                                                                                                     commodities, software, or technology subject
                                                      higher level packaged assemblies not                     radiometrically calibrated spectral
                                                      enumerated in this category, or external                                                                       to the EAR (see § 123.1(b) of this subchapter).
                                                                                                               signature of any article controlled in
                                                      interface control documentation associated               this subchapter, volumetric effects of                *        *       *    *   *
                                                      with such assemblies or assemblies subject to            plumes or military operational
                                                      the EAR, provided such information does not                                                                    § 121.1       [Amended]
                                                      include design methodology, engineering                  obscurants, or countermeasure effects.
                                                      analysis, or manufacturing know-how for a                  Note 3 to paragraph (f): Technology for             ■ 4. Section 121.1 is amended by
                                                      USML controlled IRFPA.                                   incorporating or integrating IRFPAs into              removing and reserving paragraph (c) in
                                                        B. Software that converts an article                   permanent encapsulated sensor assemblies              U.S. Munitions List Category XV.
                                                                                                               subject to the EAR, or integrating such
                                                      controlled in this category into an item
                                                                                                               assemblies into an item subject to the EAR,           Rose E. Gottemoeller,
                                                      subject to the EAR or an item subject to                 and integrating IITs into an item subject to
                                                      the EAR into an article controlled in this                                                                     Under Secretary, Arms Control and
                                                                                                               the EAR, including integrating items subject
                                                      category is directly related to the                                                                            International Security, Department of State.
                                                                                                               to the EAR into foreign military commodities
                                                      defense article controlled in this                       outside the United States, is subject to the          [FR Doc. 2015–09673 Filed 5–4–15; 8:45 am]
                                                      category. When a defense article has                     EAR.                                                  BILLING CODE 4710–25–P
asabaliauskas on DSK5VPTVN1PROD with PROPOSALS




                                                              DOSWASHINGTON000435
                                                 VerDate Sep<11>2014    18:08 May 04, 2015   Jkt 235001   PO 00000   Frm 00034   Fmt 4701   Sfmt 9990   E:\FR\FM\05MYP2.SGM       05MYP2
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 436 of 448




DOSWASHINGTON000436
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 437 of 448




DOSWASHINGTON000437
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 438 of 448




DOSWASHINGTON000438
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 439 of 448




DOSWASHINGTON000439
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 440 of 448




DOSWASHINGTON000440
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 441 of 448




DOSWASHINGTON000441
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 442 of 448




DOSWASHINGTON000442
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 443 of 448




DOSWASHINGTON000443
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 444 of 448




DOSWASHINGTON000444
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 445 of 448




DOSWASHINGTON000445
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 446 of 448




DOSWASHINGTON000446
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 447 of 448




DOSWASHINGTON000447
    Case 2:20-cv-00111-RAJ Document 107-12 Filed 09/23/20 Page 448 of 448




DOSWASHINGTON000448
